Citation Nr: 0817408	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
thymus gland or a soft tissue sarcoma (thymic cancer).

2.  Entitlement to an increased rating for residuals of 
fracture of the third, fourth, and fifth metatarsals of the 
left foot (left foot disability), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In a January 2004 rating decision, the RO denied service 
connection for thymic cancer.  The veteran's disagreement 
with this rating decision led to the appeal of this claim.

In December 2004, the veteran filed for an increased rating 
for his left foot disability, which was rated as 
noncompensable (0 percent).  In a June 2005 rating decision, 
the RO denied the claim to increase the rating.  The veteran 
filed a notice of disagreement.  In a January 2006 statement 
of the case, the RO increased the rating to 10 percent, as of 
November 30, 2004.  The RO assigned the November 30, 2004 
effective date based on a VA treatment record of that date.  
It appears that this effective date was granted under the 
authority of 38 C.F.R. § 3.400(o)(2), which provides that an 
effective date will be assigned as of the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
Thereafter, the veteran filed a substantive appeal (VA Form 
9) perfecting an appeal of this claim.

The veteran testified before the undersigned Veterans Law 
Judge in March 2007.  A copy of the transcript of this 
hearing has been associated with the claims file.  At that 
time of this hearing, the veteran submitted additional 
evidence.  The veteran waived consideration of this evidence 
by the agency of original jurisdiction (AOJ) in the first 
instance.  See 38 C.F.R. § 20.1304(c).  

In July 2007, the veteran requested an additional 90 days in 
which to submit additional evidence.  This period has elapsed 
without the veteran submitting additional evidence.

In December 2007, the Board requested an independent medical 
opinion regarding the thymic cancer claim.  See 38 C.F.R. 
§ 20.901(d).  The Board has received this medical opinion and 
it is associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The record indicates that the veteran had service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975; the competent evidence is at 
least in equipoise as to whether the veteran's thymic cancer 
is attributable to presumed in-service exposure to 
herbicides, to include Agent Orange.

3.  The veteran's service-connected left foot disability is 
manifested by pain, cramps, hypermobility of joint, unstable 
mid-tarsal-joints, a well healed old metatarsal fracture, 
some intrinsic muscle atrophy, subtle deformity of the 
proximal left third and fourth metatarsals and minimal 
degenerative joint disease of the first metatarsophalangeal, 
which is consistent with moderate disability; his left foot 
disability is not productive of more than overall moderate 
functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for thymic cancer is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

2.  The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding the claim for service connection for thymic cancer, 
in the instant decision, the Board grants service connection 
for this disability.  This is a full grant of the benefit 
sought on appeal regarding this claim.  Therefore, it is not 
necessary to address the RO's efforts to comply with the VCAA 
in regard to this claim.

Regarding the increased rating claim for the left foot 
disability, the Board notes that the veteran was issued a 
March 2005 VCAA notification letter regarding this issue 
("left foot fracture").  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

In addition, the letter informed the veteran to let VA know 
about any other evidence or information that the veteran 
thought would support his claim and any evidence in his 
possession that pertains to his claim.  After consideration 
of the contents of the March 2005 letter, the Board finds 
that the VA substantially satisfied the requirement that the 
veteran be informed to provide any evidence in his possession 
that pertains to the claim.  In addition, in a March 2006 
letter, the RO provided notice regarding how an effective 
date and disability rating is established, as required by 
Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letter of record 
does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge 
on the part of the veteran, and other documentation in the 
claims file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The Board first notes that the diagnostic code under which 
the veteran is rated is based on whether the disability is 
moderate, moderately severe, or severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The Board, therefore, finds 
that this rating code would be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life; thus, the second 
element listed above is not applicable to this case.  
Further, the Board notes that the March 2006 letter listed 
types of evidence that veteran should tell VA about or give 
to VA that may affect how VA assigned the disability 
evaluation, including information about on-going treatment 
records; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  
In addition, in statements and his testimony before the 
Board, the veteran and his representative discussed how the 
foot disability affects his ability to work in his job, 
noting difficultly entering and exiting the machine he uses 
for work.  Significantly, the Court noted in Vazquez-Flores 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez, supra, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on 
the March 2006 letter and the demonstration of actual 
knowledge, the Board finds that first and fourth requirements 
of Vazquez-Flores are substantially satisfied.

In addition, the March 2006 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the March 2006 VCAA letter was 
issued after the rating decision on appeal regarding an 
increased rating for a left foot disability.  The Board is 
cognizant of recent decisions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
October 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for an increased rating by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran regarding the increased rating claim.  
The evidence of record includes VA medical records, including 
an April 2005 VA examination regarding the left foot 
disability.  After review of the examination report, the 
Board finds that the April 2005 examination report is 
adequate for rating purposes and that there is no duty to 
provide another examination or opinion.  See 38 C.F.R. §§ 
3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations:  Service Connection for Thymic Cancer

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Carcinoma of the 
thymus gland is not one of the presumptive diseases listed in 
38 C.F.R. §3.309(e).  

Presumptive service connection is granted for "soft-tissue 
sarcoma."  The regulation defines "soft-tissue sarcoma" as 
including the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for Thymic Cancer

The record indicates that the veteran had service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  The veteran contends that 
his thymic cancer is due to his exposure to herbicides, to 
include Agent Orange, while on active duty in Vietnam.  In 
testimony before the Board, he asserted that he began seeking 
treatment for chest pain in the winter of 2002 and that 
following extensive evaluation, he was diagnosed as having 
cancer.  The veteran contends, in effect, that his malignant 
disease is a soft tissue sarcoma or, in the alternative, that 
the primary site of his cancer may have been one of the 
presumptive cancers listed in 38 C.F.R. § 3.309(e).

The veteran submitted an opinion from a private physician 
dated in June 2004.  He noted that the veteran was not a 
smoker and that the veteran had been exposed to herbicide 
agents during service.  It was observed that no literature 
existed relevant to the question at hand, highlighting the 
rarity of the form of the veteran's type of tumor, and that 
the diseased tissue involved in the veteran's case was soft 
tissue that may be thought of loosely as a sarcoma, which may 
be related to the herbicide agent, Agent Orange.  The 
physician concluded that there was no evidence disproving 
that Agent Orange was a potential carcinogen in the veteran's 
case and that the "carcinoma's link to Agent Orange is 
certainly compelling."

The VA obtained an additional opinion from a VA medical 
doctor.  In August 2004, the physician reported that the 
veteran had been diagnosed as having an aggressive tumor and 
that he had a thymectomy in June 2003.  He cited medical 
evidence in the claims file that indicated that the veteran 
had a large cell neuron endocrine tumor of the thymus.  He 
further noted that it was a thymic carcinoma which stained 
positive for keratin and synaptophysin, indicating it more 
likely was a neuroendocrine type differentiation of a thymic 
carcinoma.  The VA physician concluded that the stain 
positive indicated that the veteran's disability was likely a 
carcinoma and not likely a sarcoma.

The record also contains an October 2004 opinion written by 
two medical professions, one of whom is a medical doctor.  
They provided the following opinion regarding the 
relationship between the veteran's cancer and his exposure to 
an herbicide agent:  "Despite the lack of literature proving 
thymic carcinoma is caused by Agent Orange exposure, but in 
consideration that one is dealing with a soft tissue ailment 
. . . .  which has even been classified as sarcoma . . . . 
one could establish the relationship of the disease to the 
exposure to Agent Orange, which is well-known as being 
carcinogenic."  (ellipses original).

Based on this conflicting medical evidence, the Board sought 
an independent medical opinion.  See 38 C.F.R. § 20.901(d).  
In response, the Board received a February 2008 opinion.  The 
physician wrote that cancers caused by toxic exposure are 
characteristically either unusual malignancies, e.g. soft 
tissue sarcomas, or unusual presentations of common 
malignancies, for example small cell lung cancer in a young 
non-smoker.  The physician indicated review of the records 
and found that the correct diagnosis of the cancer was large 
cell neuroendocrine carcinoma of the thymus.  He provided a 
rationale for this conclusion, including the veteran's 
treatment history, which included chemotherapeutic agents 
appropriate for treatment of a high grade neuroendocrine 
carcinoma versus a sarcoma.  It was further observed that 
high grade neuroendocrine cancers, typified by neuroendocrine 
lung cancer display a consistent clinical pattern regardless 
of their site of origin.  Their characteristics, presumably 
including their etiology, he wrote, are reflected more by 
their uniform histology than by their individual sites of 
origin.  The physician found that the veteran's cancer, 
arising in the thymus, represented a variant of large cell 
neuroendocrine carcinoma of respiratory origin and it was  
concluded that it was at least as likely as not that the 
cancer was caused by exposure to Agent Orange.  The physician 
also detailed his areas of agreement and disagreement with 
the prior opinions of record.

Analysis:  Service Connection for Thymic Cancer

The veteran had active duty in Vietnam.  Based on this 
service, he is presumed to have been exposed to an herbicide 
agent and, based on this presumed exposure, presumptive 
service connection will be granted for the diseases listed in 
38 C.F.R. § 3.309(e).  The veteran sought to either show that 
the cancer he has should be considered one of those listed in 
38 C.F.R. § 3.309(e) or, in the alternative, to show a link 
between his cancer and the presumed exposure to an herbicide 
agent.  

Prior to the attainment of the independent medical opinion, 
the record contained two private opinions, both of which in 
some way, supported the veteran's contentions, and a VA 
opinion which indicated that the disability was a carcinoma 
and not a sarcoma.  In the independent medical opinion, the 
physician reviewed the record and provided an opinion that 
there was a link between the carcinoma and the presumed 
exposure to Agent Orange.  This opinion was supported by 
adequate rationale.  

The preponderance of the evidence is against a finding that 
the veteran has a soft tissue sarcoma or one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e) and the 
Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted. 
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  
However, the United States Court of Appeals for the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

The Board finds that with consideration of the recent 
independent medical opinion that it was at least as likely as 
not that the veteran's thymic cancer was caused by Agent 
Orange, the competent evidence of record is at least in 
equipoise as to whether the veteran's thymic cancer is 
causally linked to his exposure to herbicides while on active 
duty in Vietnam.  Accordingly, and with application of the 
doctrine of reasonable doubt, service connection for thymic 
cancer on a direct incurrence basis is warranted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2007); 
Combee, supra.

Law and Regulations:  Increased Rating for a Left Foot 
Disability

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

As defined by VA regulations, normal ranges of motion of the 
ankle are dorsiflexion from 0 degrees to 20 degrees, and 
plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  

Diagnostic Code 5284 provides ratings for residuals of foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background:  Increased Rating for a Left Foot 
Disability

In a November 1972 rating decision, the veteran was service 
connected for fracture of the left foot.  In a September 1979 
decision, the Board denied a compensable rating for residuals 
of fractures of the third, fourth, and fifth metatarsals of 
the left foot.  

In June 2003, the veteran sought VA treatment for "heavy 
hands and feet."  The veteran described a tingling and 
burning sensation in his hands and a burning sensation in his 
feet, especially in his toes.  There is no evidence that 
these symptoms were due to the service-connected left foot 
disability.

In December 2004, the veteran filed for an increased rating.  
In his claim, the veteran referenced a November 30, 2004 VA 
treatment record.  The record documented that the veteran 
fractured his left mid-foot when jumping from a vehicle.  The 
clinician completing this record reported that since that 
time, the veteran has had progressive soreness of his left 
foot, especially in direct proportion to weight bearing and 
ambulation.  The left foot was noted to cramp once or twice a 
month and that he found stiff work boots the most 
comfortable.  Tenderness was noted between the dorsal second, 
third, fourth and fifth left toes when maximally plantar-
flexing the forefoot.

The clinician cited a June 2004 X-ray that indicated that the 
veteran had a subtle deformity of the proximal left third and 
fourth metatarsals and minimal degenerative joint disease of 
the first metatarsophalangeal.  The X-ray revealed no other 
significant bony or soft tissue abnormality.  The clinician 
found that the veteran had cramps, hypermobility of joint, 
unstable mid-tarsal-joints, a history of metatarsal fracture 
and intrinsic muscle atrophy, and the examiner added that the 
veteran wore improper shoe gear.

The veteran underwent a VA examination of his left foot in 
April 2005.  The examiner noted that the veteran was self 
employed as a sweeper operator and performed aerobic 
exercises.  The veteran indicated that he had worsening pain 
for the last four to five years with pain at a level of 4-5, 
on a 10 point scale.  The pain was reported to be dull in 
nature and at least once a week in frequency.  Precipitating 
factors were listed as walking, climbing up and down stairs, 
with use of a sweeper at work and with dress shoes.  
Alleviating factors were listed as wearing work boots, rest, 
and use of over the counter pain medications.  The veteran 
reported that he was able to preform his current job with 
frequent rest periods but is unable to play high impact 
sports.  

Range of motion testing of the left ankle revealed as 
follows: dorsiflexion to 20 degrees and plantar flexion to 45 
degrees; inversion to 30 degrees, eversion to 20 degrees; 
abduction to 20 degrees and adduction to 10 degrees with no 
pain and grimacing.  The examiner reported that there was no 
loss in range of motion after repetitive movement due to 
pain, lack of endurance, weakness and fatigability.  The 
examiner did not note any abnormalities of the foot, 
specifically indicating that there was not pes varus or 
valgus and that the arches were normal.  Diagnosis was 
chronic strain with history of fracture of the third, fourth, 
and fifth metatarsal.

In his substantive appeal (VA Form 9), the veteran indicated 
his left foot disability caused an inability to effectively 
perform the operation of the street sweeper.  He wrote that 
the disability caused incoordination, pain with movement, and 
weight bearing pain upon climbing up and down.  He indicated 
that he believed the disability warranted a 20 percent 
rating.  

In his testimony before the Board in March 2007, the veteran 
indicated that his foot disability, as well as limitations 
caused by his thymic cancer, limits what he can do at his 
job.  The veteran indicated that he had pain in movement, 
pain if he puts weight on the foot, and pain at night.  The 
veteran also indicated that there was limitation of motion 
and that he had experienced swelling.  He also testified that 
he was no longer operating the street sweeper, but was 
"trying to be in management."  He indicated that he made 
more money when he was driving the sweeper.  

Two persons who know the veteran also submitted lay 
statements noting the veteran's foot pain, that he has 
limited foot mobility, and difficulty entering and exiting 
the street sweeper equipment. 

Analysis:  Increased Rating for a Left Foot Disability

The Board finds that a rating in excess of 10 percent is not 
warranted.  The Board notes that the November 2004 VA 
treatment record indicates that the veteran had soreness in 
his foot, cramps in his foot, as well as other foot 
disability symptoms.  In the April 2005 VA examination, the 
veteran had full range of motion of the ankle in dorsiflexion 
and plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  The 
veteran could flex and extend his foot.  The veteran was 
found to have a chronic strain; no other foot abnormalities 
were noted.  In his Board testimony, the veteran testified as 
to foot pain, swelling, and that there was limitation of 
motion.  As indicated above, there is no medical evidence 
that the veteran has limitation of motion.  After review of 
all the relevant evidence of record, the Board finds that the 
veteran's service-connected left foot disability is 
productive of no more than moderate functional impairment.  

In this case, the rating criteria that the veteran is 
currently rated under, found in Diagnostic Code 5284, do not 
provide for an evaluation directly based on limitation of 
motion.  Even with consideration of ankle motion, the Board 
notes the April 2005 VA examination revealed full range of 
motion, with no loss of ankle motion after repetitive 
movement to pain, lack of endurance, weakness and 
fatigability.  The Board can find no basis under the 
considerations outlined in DeLuca to grant a higher rating.  
See also 38 C.F.R. §§ 4.40, 4.45.  

The only X-ray evidence of any abnormality of the left foot 
is a subtle deformity of the proximal left third and fourth 
metatarsals and minimal degenerative joint disease of the 
first metatarsophalangeal.  There is no non-union or malunion 
or other deformity that would support a higher rating or a 
separate compensable evaluation.  The Board has considered 
whether other rating codes would provide the veteran with a 
higher rating or are applicable, but was unable to find a 
diagnostic code that would provide the veteran with a higher 
or separate rating.  

In view of the foregoing, the Board finds that the veteran's 
service-connected left foot disability is manifested by pain, 
cramps, hypermobility of joint, unstable mid-tarsal-joints, a 
well healed old metatarsal fracture, some intrinsic muscle 
atrophy, subtle deformity of the proximal left third and 
fourth metatarsals and minimal degenerative joint disease of 
the first metatarsophalangeal, which is consistent with 
moderate disability or the current 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The veteran's left 
foot disability is not productive of more than overall 
moderate functional impairment.


As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has testified that his thymic 
cancer and left foot disability limit his ability to work, 
and that he is no longer able to operate the street sweeper.  
He has also indicated that he is now trying to work as 
management in the company he owns.  In his substantive 
appeal, he wrote that he was unable to operate a sweeper, 
although he was able to perform other limited activity and 
work.  The Board notes that previously, in a December 2002 
document, the veteran indicated that it had become almost 
impossible for him to perform his regular job of operating 
equipment due to another service-connected disability, 
chronic prostatitis with urethritis.

After review of the record the Board finds that there has 
been no showing by the veteran that his left foot disability 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 10 percent for a left foot disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for thymic cancer is granted.

A rating in excess of 10 percent for a left foot disability 
is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


